       Case 19-40504-elm13 Doc 48 Filed 10/20/20                 Entered 10/20/20 11:29:25           Page 1 of 2

Pam Bassel
Chapter 13 Standing Trustee
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION


IN RE: Allen Neil Grimes                                               CASE NO: 19-40504-ELM


              Debtor


                 NOTICE TO DEPOSIT UNCLAIMED FUNDS TO THE UNITED STATES TREASURY

Transmitted herewith is a check for deposit into the Court 's unclaimed funds registry as unclaimed property for the above
referenced Chapter 13 case.

Disposition of Case: Closed



Payee Name                                                    Check Date                                       Amount
Allen Neil Grimes                                             09/29/2020                                     $2,124.00
13212 Cheatham Ct
Keller, TX 76244
                                                                      /s/ Pam Bassel
                                                                      Standing Chapter 13 Trustee


NOTICE TO DEBTOR: IF YOUR NAME DOES NOT APPEAR ABOVE AS "PAYEE" YOU ARE NOT ENTITLED TO
THESE FUNDS.

Go to http://www.txnb.uscourts.gov/unclaimed -funds for the U.S. Bankruptcy Unclaimed Funds Locator.

                                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading was mailed to the following named Debtor and
creditor by U.S. First Class mail and served electronically on the Debtor 's attorney, the United States Trustee and any
other party who requested notice electronically on October 20, 2020.

                                                                      /s/ Pam Bassel
                                                                      Standing Chapter 13 Trustee




Allen Neil Grimes
13212 Cheatham Ct
Keller, TX 76244
       Case 19-40504-elm13 Doc 48 Filed 10/20/20                 Entered 10/20/20 11:29:25           Page 2 of 2

Pam Bassel
Chapter 13 Standing Trustee
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION


IN RE: Allen Neil Grimes                                               CASE NO: 19-40504-ELM


              Debtor


                 NOTICE TO DEPOSIT UNCLAIMED FUNDS TO THE UNITED STATES TREASURY

Transmitted herewith is a check for deposit into the Court 's unclaimed funds registry as unclaimed property for the above
referenced Chapter 13 case.

Disposition of Case: Closed



Payee Name                                                    Check Date                                       Amount
Allen Neil Grimes                                             09/29/2020                                     $2,124.00
13212 Cheatham Ct
Keller, TX 76244
                                                                      /s/ Pam Bassel
                                                                      Standing Chapter 13 Trustee


NOTICE TO DEBTOR: IF YOUR NAME DOES NOT APPEAR ABOVE AS "PAYEE" YOU ARE NOT ENTITLED TO
THESE FUNDS.

Go to http://www.txnb.uscourts.gov/unclaimed -funds for the U.S. Bankruptcy Unclaimed Funds Locator.

                                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing pleading was mailed to the following named Debtor and
creditor by U.S. First Class mail and served electronically on the Debtor 's attorney, the United States Trustee and any
other party who requested notice electronically on October 20, 2020.

                                                                      /s/ Pam Bassel
                                                                      Standing Chapter 13 Trustee




Allen Neil Grimes
13212 Cheatham Ct
Keller, TX 76244
